Harris,'J.
The deed of Sullivan conveyed to Gilbert all of his personal property in trust; first, to pay all the creditors of Sullivan, and then the surplus of money arising from the sale of his property, to his two'sisters. Gilbert went into immediate possession of the property, and before the death of Sullivan, and since his death, has been occupied in the discharge of the duties assumed. This deed passed all the property described in it absolutely out of Sullivan, it became irrevocable. Summerford, the administrator, can have no better or other title, than his intestate. The injunction sought by him against Gilbert was properly refused.
As Sullivan had parted with his entire estate by the deed to Gilbert in trust, it seems very plain that his widow can have no legal right to a year’s provision for her support out of the property so conveyed. If Sullivan died insolvent, it is one of the common accidents of life, to be borne without looking for relief to the Courts who have no authority to make laws for hard cases, but only to interpret and apply laws as they exist.
Judgment affirmed.